Citation Nr: 1643318	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  04-37 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, to include status post myocardial infarction.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia and chronic major depressive disorder  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1974 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for hypertension and a cardiovascular disorder were previously denied by the Board in an April 2009 decision.  The issue of entitlement to service connection for posttraumatic stress disorder was remanded by the April 2009 decision.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of VA and the Veteran's representative filed a joint motion to remand the Board's April 2009 decision, and in June 2011, the motion was granted by the Court.  

A March 2012 Board decision remanded the Veteran's hypertension and cardiovascular disorder claims to the Agency of Original Jurisdiction for consideration of new evidence.  The March 2012 Board decision also recharacterized the Veteran's separate psychiatric claims as service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  As the Veteran has multiple distinct psychiatric diagnoses, the claims have again been restated as separate issues. 

The issues of entitlement to service connection for a cardiac disorder, hypertension, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's posttraumatic stress disorder had its onset in service. 


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 
38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached regarding the Veteran's PTSD claim, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.




General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). 

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2015). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2015).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382  (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304(f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).

In this case, the record indicates that the Veteran has a current diagnosis of PTSD.  See January 2015 VA Examination Report; February 2002 VA Treatment Records. Thus, a central question to be addressed in this case is whether the Veteran has a verified in-service stressor.

In this case, the Veteran seeks service connection for PTSD on the basis of an in-service physical assault.  Specifically, the Veteran asserts that while in basic training he was continually singled out by a superior officer and beaten and "chopped."  See February 2005 Correspondence; January 2015 VA Examination Report.  The Veteran also reported witnessing the superior officer assault other fellow service members.  Id.  The Veteran indicated that he complained about the sergeant's conduct and testified against him during criminal proceedings and that as a result, the sergeant threatened him.  Id.  

The Board notes that in December 2008, VA issued a formal finding of a lack of information required to corroborate stressors associated with the Veteran's PTSD claim.  Although explicit proof of the incidents described by the Veteran are not present in his service personnel records, the Board finds that the record is sufficient to find that the evidence supports the Veteran's contentions.   

An April 2001 note from the Veteran's VA treatment records shows that he was referred to the mental health clinic for evaluation and treatment for depression.  The note indicates that the Veteran was very tearful and numerous times had to go to the bathroom to regain composure while discussing his current symptoms.  The Veteran reported problems with irritability, temper, distrust of people, and depression since the 1970s after he left the Marine Corps.  The Veteran reported that while in training he and 2 other officers were repeatedly beaten by "a drill sergeant with two purple hearts from Nam."  The Veteran reported that the sergeant would find them on guard duty, assault them, and tell them there was nothing they could do about it.  The Veteran reported that all three of the soldiers were African-American and that the drill sergeant was white.  The Veteran reported being terrified of the drill sergeant, especially the look in his eyes, which he reported he was still dreaming about to this day. 

The Veteran reported that he and the other two soldiers had charges pressed on the sergeant and that after they testified against him, the sergeant found them on base and threatened them.  The Veteran reports that after that time he was discharged after a year.  The VA psychiatrist found that the Veteran had a diagnosis of PTSD related to noncombat military trauma.  See April 2001 and March 2002 VA Treatment Notes. 

The Veteran reported that after discharge he could not trust people or hold a job.  See April 2001 and March 2002 VA Treatment Notes.  The Veteran reported since separation from service in 1975 he had 28 jobs up until that point.  Records from the Social Security Administration confirm that the Veteran has had numerous jobs since separation from service.  From the period of 1977 to 1991, the Veteran served in at least twelve jobs for short periods of time.  See August 1998 Social Security Administration Records.  During the January 2015 VA examination, the Veteran stated that since separation he has tried 150 jobs and could not perform any.  The Veteran also stated that he finished boot camp early because of psychiatric problems related to abuse by one of the instructors.  Notably, the Veteran's personnel records show that he was administratively discharged fourteen months after induction as a result of a skin condition that prevented him from shaving.   
    
The January 2015 VA examiner reported that the Veteran's reported stressors meet the DSM V criterion A and were therefore adequate to support a diagnosis of PTSD.  With respect to the Veteran's report that his boot camp instructor punched him causing profound pain, the examiner indicated that the fact that the Veteran's service treatment records show an episode of syncope, an episode of vomiting, chills, headaches, insomnia, and chest pain may serve as a marker to substantiate the stressor.

The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner, a psychiatrist, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for her opinions, and the opinions were based on a review of the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving her opinions. 

Furthermore, the Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the Veteran's testimony regarding the onset and progression of his symptoms has been consistent throughout the appeal period. As such, the Board finds the Veteran credible.  

Generally speaking, a diagnosis of PTSD does not by itself corroborate the claimed stressor.  See Patton v. West, 12 Vet. App. 272 (1999).  However, in the context of personal assault claims, the U.S. Court of Appeals for the Federal Circuit has specifically held that 38 C.F.R. § 3.304(f)(5) specifically contemplates medical opinions as probative evidence that may corroborate a past assault stressor.  Menegassi v. Shinseki, 638 F.3d 1379  (2011).  Therefore, the Board finds that the evidence of record, including the Veteran's lay statements, his inability to maintain employment after separation, the VA psychiatrists' opinions, and the January 2015 VA examiner's opinion are sufficient to corroborate the Veteran's reported in-service military assault stressors.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD had its onset during service.  Accordingly, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for posttraumatic stress disorder is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Cardiac Disorder 

Regarding the Veteran's cardiac disorder claim, the Veteran was afforded a VA examination in December 2014.  On the VA examination report, the examiner indicated that the Veteran had never been diagnosed with a heart condition but also endorsed the box for "yes" in response to the inquiry of whether or not the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease.  In addition, the examiner stated that, "given syncope episode, possible stress, complaint of substernal chest pain, it is at least as like as not that Veteran's heart condition of palpitations is related to military."  As the examiner's reported findings are conflicting, the examination is inadequate.  Thus, a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (providing that once VA undertakes to provide an examination when developing a service connection claim it must provide an adequate one).        

Hypertension

The Veteran's hypertension claim has thus far been developed only on a direct service connection theory of entitlement.  The Veteran has submitted medical articles regarding the relationship between mental health disorders and heart conditions.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the articles submitted by the Veteran do not contain any information or analysis specific to the Veteran's case.  As such, the article evidence submitted by the Veteran is of limited probative value.  

However, as this decision grants service-connection for PTSD, the Board finds, that the Veteran's submission of the articles are sufficient to trigger VA's duty to obtain a medical opinion to address the link between his claimed disability and service-connected disability.  See 38 C.F.R. § 3.159(c)(4).  The secondary service connection theory of entitlement for hypertension must be considered and addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").

Therefore, a medical opinion that speaks to whether or not it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension is proximately due to, or the result of his service-connected PTSD is warranted.

Acquired Psychiatric Disorder

Throughout the appeal period the Veteran has had diagnoses of several acquired psychiatric disorders.  August 1998 SSA records show that the Veteran was being treated for anxiety and depression.  The Veteran was afforded a number of general VA examinations in relation to a nonservice-connected pension claim.  During an October 1996 VA examination, the examiner concluded that the Veteran had multiple somatic complaints that were consistent with depression adjustment disorder.  More recent VA treatment records have continued to assign a diagnosis of depression.  A February 2002 mental health screen notes that the Veteran had been treated for depression since 1990.  The Veteran was diagnosed with major depression during the February 2002 screening, but the VA physician noted that there was currently no evidence of schizophrenia.  The Veteran also received diagnoses of major depressive disorder during VA outpatient treatment in December 2002 and August 2003.  The Veteran was afforded a VA psychiatric evaluation in January 2015.  The examiner indicated that the Veteran had current diagnoses of schizophrenia and chronic major depressive disorder.  However, the examiner did not render an opinion regarding whether the Veteran's acquired mental health diagnoses had their onset in service or are otherwise related to service.  Thus, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to be afforded a VA examination by a physician to determine whether or not the Veteran has had a cardiac disorder, to include status post myocardial infarction currently or at any time during the appeal period.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) Does the Veteran now have or has he ever been diagnosed with a heart condition? 

(b) If yes, for each heart condition diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service.  

The examiner should also specifically discuss cardiac diagnoses already of record and whether he or she disagrees with those past diagnoses.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

Any tests and studies deemed necessary should be conducted. All findings should be reported in detail.

2. Obtain a VA addendum opinion by the same December 2014 examiner, (or another appropriate examiner if unavailable), to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension is caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected PTSD.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.   In so opining, the examiner must consider and discuss the article "Metabolic Disease and Cardiovascular Risk in People Treated with Antipsychotics in the Community" by Paul Mackin et. al (attached to a letter submitted by the Veteran's representative in July 2009).

The Veteran's claims file (to include this remand), and the Veteran's pertinent medical history must be reviewed by the examiner in conjunction with the examination. A fully articulated medical rationale for the opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.  

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

3. Obtain a VA addendum psychiatric opinion by the same January 2015 examiner, (or another appropriate examiner if unavailable), to provide an opinion regarding the likely etiology of the Veteran's schizophrenia and major depressive disorder.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon review of the pertinent medical history, the examiner should provide opinions responding to the following: 

(a) Is the Veteran's schizophrenia at least as likely as not (50 percent or better probability) related to service?  

(b) Is the Veteran's chronic major depressive disorder at least as likely as not (50 percent or better probability) related to service?  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4. After completing the action necessary to comply with the requests of this remand, readjudicate the claims of service connection for a cardiac disorder, hypertension, and an acquired psychiatric disorder other than PTSD.  If any benefit sought remains denied, issue a Supplemental SOC (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


